                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

NORTH AMERICAN SPECIALTY
INSURANCE COMPANY INCORPORATED,
          Plaintiff,
v.                                                                Case No. 8:18-cv-784-T-24 JSS

THE ARTEC GROUP, INC., LOUIS SANCHEZ,
and LOUIS H. SANCHEZ REVOCABLE
TRUST,
             Defendants.
______________________________/

                                             ORDER

       This cause comes before the Court on Plaintiff’s Motion for Court Order Securing

Bonded Contract Funds. (Doc. No. 39). As explained below, the motion is GRANTED.

       This is an action for indemnity relating to claims made against three sets of Performance

and Payment Bonds issued by Plaintiff North American Specialty Insurance Company, Inc.

(“NAS”) in favor of Defendant The Artec Group. Inc. (“Artec”). NAS contends that Artec, along

with Defendants Louis Sanchez and the Louis H. Sanchez Revocable Trust, agreed to indemnify

NAS for all losses and expenses relating to these three sets of bonds. NAS moved for default

judgment on its claims, and the Court granted NAS’s motion. (Doc. No. 37).

       The instant motion relates to the Performance and Payment Bonds that NAS issued in

July of 2016 for Artec’s contract with the U.S. Navy. (Doc. No. 34). Specifically, NAS seeks a

court order directing the U.S. Navy to release all bonded contract funds available in connection

with the Navy Project directly to NAS in partial satisfaction of Artec’s obligation to provide

collateral security for the Navy Project. Paragraph 7 of the General Indemnity Agreement that

Defendants executed provides that all money due under bonded contracts are trust funds that
inure to the benefit of NAS for any liability or loss that it may have or sustain under the bonds it

issues. (Doc. No. 1-4). The U.S. Navy does not object to the relief requested in this motion, but

it requires a formal order from this Court directing it to release the bonded contract funds to

NAS.

       Upon consideration, it is ORDERED AND ADJUDGED that the motion is granted. The

U.S. Navy is directed to release all bonded contract funds available in connection with the Navy

Project directly to NAS in partial satisfaction of Artec’s obligation to provide collateral security

for the Navy Project.

       DONE AND ORDERED at Tampa, Florida, this 13th day of November, 2018.




Copies to:
Counsel of Record

Defendants Luis Sanchez, The Artec Group Inc., and The Louis H. Sanchez Revocable Trust at
the following two addresses:
        (1) P.O. Box 50335, Sarasota, FL 34232
        (2) 376 Interstate Court, Sarasota, FL 34240




                                                  2
